           Case 1:20-cv-07293-GHW Document 56 Filed 12/14/20 Page 1 of 2

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #: _________________
 ---------------------------------------------------------------- X         DATE FILED: 12/14/20
                                                                  :
 THE PULLMAN GROUP, LLC,                                          :
                                                                  :
                                                 Plaintiff,       :   1:20-cv-07293-GHW
                                                                  :
                              -against-                           :       ORDER
                                                                  :
 RONALD ISLEY, RUDOLPH ISLEY,                                     :
 RESERVOIR MEDIA MANAGEMENT, INC., :
 THE ESTATE OF O’KELLY ISLEY, J.R.,                               :
 ISLEY BROTHERS, L.L.C., ISLEY BROTHERS :
 ROYALTY VENTURE I SPC, INC., THREE                               :
 BOYS MUSIC CORPORATION, BOVINA                                   :
 MUSIC, INC., T-NECK RECORDS, INC.,                               :
 TRIPLE THREE MUSIC, INC. and JOHN DOE :
 CORPORATIONS 1-5,                                                :
                                                                  :
                                                 Defendants. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         Defendants move to stay discovery, pending decision on the November 30, 2020 motion to

dismiss the complaint. Dkt. No. 54. Under Federal Rule of Civil Procedure 26(c), a district court

may stay discovery “for good cause.” Fed. R. Civ. P. 26(c). When a motion to dismiss is pending,

courts typically consider several factors in determining whether to stay discovery; including:

“(1) whether a defendant has made a strong showing that the plaintiff’s claim is unmeritorious,

(2) the breadth of discovery and the burden of responding to it, and (3) the risk of unfair prejudice

to the party opposing the stay.” Negrete v. Citibank, N.A., No. 15-cv-7250 (RWS), 2015 WL 8207466

(S.D.N.Y. Dec. 7, 2015).
          Case 1:20-cv-07293-GHW Document 56 Filed 12/14/20 Page 2 of 2



        Applying these factors, the Court finds that a stay of discovery is not appropriate in this case.

Defendants have not made a strong showing that Plaintiff’s claim is unmeritorious. For example,

Defendants have not made a strong showing that Paragraph 7 does not continue to provide Plaintiff

exclusive rights to refinance any asset sales. Moreover, Defendants state that they “anticipate that

Plaintiff will seek extensive electronic and paper discovery,” but provide no further detail or

explanation as to why discovery will be so extensive in what appears to be a relatively

straightforward breach of contract case. Finally, Plaintiff asserts that Ronald Isley and Rudolph Isley

“are at advanced ages, in their eighties, which jeopardizes the obtainment of crucial information.”

Dkt. No. 55 at 2. Thus, there is a significant risk that Plaintiff will be prejudiced by the delay that

would accompany a stay. Accordingly, Defendants’ motion to stay discovery is DENIED. The

initial pretrial conference scheduled for December 21, 2020 will proceed as scheduled.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 54.

        SO ORDERED.


 Dated: December 13, 2020
                                                      _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
